date department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date cc fip tl-n- uilc internal_revenue_service national_office field_service_advice memorandum for from lon b smith acting associate chief_counsel cc fip subject investment_unit rules this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice tl-n- legend taxpayer holdings limited_partnership partners i parent investment bankers accounting firm brokerage firm ltd holdings i bank affiliate holdings ii state state year a year c year d year e date date date date date date date date date date date e f g h i j k l m n o tl-n- p q r s t v w x y z aa bb issue the sole issue set forth in your field_service_advice fsa request is whether the taxpayer is entitled to a deduction for original_issue_discount oid in the amount claimed dollar_figurep in its taxable_year c conclusion we agree that the taxpayer has provided inconsistent and confusing information concerning the transactions in issue and that additional factual development is required therefore it is impossible to provide conclusive advice as to whether the taxpayer is entitled to an oid deduction in the amount claimed as with other deductions oid deductions are a matter of legislative grace see eg 503_us_79 ‘an income_tax deduction is a matter of legislative grace and the burden of clearly showing the right to the claimed deduction is on the taxpayer ’ in this case we agree that the taxpayer has failed to clearly show its right to the claimed oid deduction unless the taxpayer provides additional information to substantiate its claimed deduction based on the facts submitted with the fsa request we concur with your conclusion and that of the revenue_agent that the deduction should be disallowed facts the facts as set forth in your fsa request and the materials submitted therewith are as follows taxpayer is engaged in the investment banking business the proposed_adjustment in issue is based upon the revenue agent’s disallowance of a deduction for oid in the amount of dollar_figurep claimed on taxpayer’s year c consolidated federal_income_tax return the claimed oid deduction arises out of the below-described transactions involving a subordinated note in the principal tl-n- amount of dollar_figurew issued by holdings on date in connection with an agreement dated date hereinafter the agreement the proposed_adjustment is based upon the revenue agent’s determination that there was no oid with respect to the note the revenue agent’s conclusion is based on the facts set forth in taxpayer’s response to irs form and information contained in the related documents pursuant to the agreement the partners of limited_partnership partner sec_1 parent and taxpayer agreed to acquire the investment banking firm formerly known as investment bankers limited_partnership is a state limited_partnership parent is a u k company and taxpayer is a state corporation and a j subsidiary of parent the acquisition was accomplished as follows i partner sec_1 and taxpayer formed holdings ii holdings acquired from partner sec_1 the business and assets of investment bankers in exchange for l shares of preferred_stock of holdings m shares of class b common_stock of holdings and cash in the amount of dollar_figureaa and iii taxpayer contributed cash in the amount of dollar_figurez in exchange for l shares of preferred_stock of holdings m shares of class a common_stock of holdings and dollar_figurew principal_amount of subordinated notes due year e the note thus the capital structure of holdings consisted of m outstanding shares of class a common_stock m outstanding shares of class b common_stock n outstanding shares of preferred_stock v principal_amount of senior notes due year d the senior the principal of the note was payable in equal annual installments from date through date with interest payable in cash assuming sufficient earnings or if not as an increase in principal payable at_f per annum through date and at g per annum thereafter the note is not publicly traded on date holdings issued to the holder of the note an additional subordinated promissory note due year e the additional note in the principal_amount of dollar_figureo representing the amount of accrued interest with respect to the note which had not been paid because holdings’ earnings had been insufficient to permit the payment of interest due and payable under the note according to the agreement the par_value of the preferred_stock was dollar_figurek per share the par_value of class a common_stock voting class b common_stock and the non-voting class b common_stock was dollar_figuree per share holdings’ consolidated financial statements reflect the issuance of the note in the amount of dollar_figurew and dollar_figurer of stock and are therefore consistent with these transactions tl-n- notes and the note partner sec_1 and taxpayer each obtained an i interest in holdings collectively these transactions were intended to qualify as a tax free exchange under sec_351 the agreement further provided that partner sec_1 and taxpayer agreed i that for federal_income_tax purposes the note issued by holdings would have oid as defined in sec_1273 in an amount determined by accounting firm based on advice from brokerage firm and another entity at closing and ii that holdings would report appropriately such amounts as oid on the tax returns and tax reports of holdings accounting firm determined that the amount of oid on the note was dollar_figures based on the brokerage firm’s determination that the fair_market_value of the note was dollar_figuret the agreement also specified that at the closing the note was to be issued directly to taxpayer in spite of this provision however at the closing and at taxpayer’s request the note instead was issued directly to ltd a wholly owned subsidiary of parent the reason the note was issued to ltd instead of taxpayer at the closing is unclear according to taxpayer the note was issued directly to ltd because ltd agreed to purchase the note from taxpayer immediately upon the issuance of the note pursuant to the agreement for the fair_market_value of the note at that time-- dollar_figuret taxpayer maintains that solely as a matter of administrative convenience taxpayer directed holdings to issue the note directly to ltd rather than having the note issued to it and then immediately assigning it to ltd taxpayer acknowledges it was legally obligated to purchase the note from holdings under the agreement and it in fact did just that taxpayer also acknowledges that ltd never entered into any agreement with holdings regarding the note taxpayer relies on the accounts of ltd the equivalent of its financial statements as support for its position that ltd purchased the note from taxpayer for dollar_figuret at the time of these transactions holdings issued the senior notes to unrelated institutional investors the senior notes had an interest rate of h a maturity_date of date and an aggregate principal_amount of dollar_figurev these notes are not at issue here ltd ’s accounts indicate that ltd took a loan from parent in the amount of dollar_figuret and the proceeds were used to obtain the note taxpayer’s representations contained in its response to irs form_5701 and its exhibits b and c attached thereto indicate that both taxpayer a u s entity and ltd a tl-n- taxpayer also states that the note was issued to ltd at taxpayer’s direction to holdings because taxpayer had agreed to transfer the note to ltd as evidenced by the cross receipt issued in connection with taxpayer’s transfer of cash to holdings in exchange for the stock and note the cross receipt indicates that in exchange for taxpayer’s dollar_figurez in cash taxpayer received from holdings dollar_figurel shares of preferred_stock m shares of common_stock and the note issued to ltd the transferee of taxpayer although the cross receipt suggests taxpayer may have assigned the note to ltd since taxpayer‘s analysis and corresponding diagrams indicate that taxpayer sold the note to ltd you have assumed for purposes of your analysis that the note was sold to ltd and not simply transferred to ltd as an assignee ltd acquired the note in year a in year c ltd sold the note and the additional note to holdings ii a state corporation and a wholly owned subsidiary of taxpayer for an amount equal to their fair_market_value at that time dollar_figurebb plus accrued interest the sale occurred in date thereafter in date taxpayer acquired partners i's interest in holdings which had since been renamed consequently holdings claimed deductions for accrued oid with respect to note in the aggregate amount of dollar_figureq holdings’s oid deductions were not disallowed in the years the deductions were claimed in date holdings ii sold the note and the additional note together with the right to all accrued but unpaid interest thereon to bank affiliate an unrelated third party for an amount equal to their face value and all accrued but unpaid interest thereon dollar_figurex in date holdings repaid the note and the additional note by remitting to bank affiliate a cash payment in the amount of y representing the principal_amount of the note and the additional note and all accrued but unpaid interest thereon u k entity are wholly owned subsidiaries of parent contrary to these representations you note that the notes to the consolidated financial statements of holdings as of date and the following year indicate that ltd not parent is taxpayer’s parent similarly ltd ’s accounts as of date indicate that taxpayer is a subsidiary of ltd for the purposes of this memorandum you have assumed that taxpayer’s representations that ltd is a u k entity and a wholly owned subsidiary of parent and that taxpayer is a wholly owned subsidiary of parent as set forth in taxpayer’s response and as so indicated in its diagrams you also noted that whether taxpayer’s parent is parent or ltd appears to have no effect on the analysis of the tax consequences of the note you note that if the transaction is treated as an assignment the tax consequences would be remarkably different tl-n- on its year c consolidated federal_income_tax return taxpayer claimed a deduction in the amount of dollar_figurep representing the remaining oid with respect to the note which had not been deducted in periods prior to its repayment as of date the revenue_agent proposes to disallow this deduction law and analysis the proper tax treatment of investment units under the original_issue_discount oid provisions sec_163 and is set forth in sec_1273 sec_1273 provides that in the case of any debt_instrument and an option security or other_property issued together as an investment unit-- a the issue_price for such unit shall be determined in accordance with the rules of sec_1273 and sec_1273 as if it were a debt_instrument b the issue_price determined for such unit shall be allocated to each element of such unit on the basis of the relationship of the fair_market_value of such element to the fair_market_value of all elements in such unit and c the issue_price of any debt_instrument included in such unit shall be the portion of the issue_price of the unit allocated to the debt_instrument under subparagraph b since sec_1273 was enacted in various versions of proposed_regulations have been issued under the oid provisions final regulations were promulgated in and except as otherwise provided they apply to debt instruments issued on or after date see generally sec_1_1271-0 thus these regulations do not apply to the note in this case because it was issued in year a a year before but after an investment_unit is often issued as part of a lending transaction and is comprised of a debt_instrument for example the note evidencing the loan and an option security or other_property right your fsa request contained a general overview of the oid provisions inasmuch as it was sufficiently comprehensive for purposes of the investment_unit issue presented in this case we have not repeated the discussion here for a general discussion of the investment_unit rules see david c garlock federal income_taxation of debt instruments aspen law business third edition tl-n- under sec_1273 the issue_price of an investment_unit is determined as if the investment_unit were a debt_instrument if a nonpublicly offered debt_instrument is issued for money the issue_price of the debt_instrument generally is the amount_paid for the instrument see sec_1273 therefore if an investment_unit is issued for money in a lending transaction the issue_price of the investment_unit generally is the amount_loaned under sec_1273 the issue_price of an investment_unit is allocated between the debt and property components as of the issue_date of the investment_unit see sec_1275 for the definition of issue_date the allocation is made based on the relative fair market values of the debt and property components as of the issue_date this allocation must be made even if the components do not have readily ascertainable fair market values as of the issue_date see eg custom chrome v commissioner tcmemo_1998_317 aff’d in part and rev’d in part 217_f3d_1117 9th cir in year a there were no final regulations in effect under sec_1273 however the regulations under former sec_1232 which contained rules similar to those in sec_1273 provide detailed rules for allocating the issue_price of an investment_unit if the fair_market_value of the property component is not readily ascertainable as of the issue_date sec_1_1232-3 although this case concerns stock rather than warrants there is analogous authority to consider see 634_f2d_484 10th cir and revrul_77_250 1977_2_cb_309 for applications of the sec_1232 regulations in situations in which there was not a readily_ascertainable_fair_market_value of the non-debt component of the investment_unit as of the issue_date although not controlling proposed_regulations under sec_1273 were published in the federal_register on date that would have provided guidance on how to determine the issue_price of a debt_instrument issued after including an investment_unit treated as a debt_instrument fr under prop sec_1_1273-2 of the proposed_regulations rules similar to those under sec_1_1232-2 would have applied to allocate an investment unit’s issue_price to its components as of the issue_date the proposed_regulations were withdrawn in when a new set of proposed_regulations were published in the federal_register fr the proposed_regulations were finalized in as noted above under both supplement chapter pages thought see also kevin m keyes federal taxation of financial instruments and transactions warren gorham lamont edition supplement part paragraph b page tl-n- the proposed_regulations and the final regulations however no specific rules are provided to determine the fair market values of the components of an investment_unit for purposes of making the allocation it is clear that the statute and the regulations under both sec_1273 and former sec_1232 require that value be allocated to the property component of an investment_unit as of the time the investment_unit is issued thereby closing the transaction even if the fair_market_value of the property component is not readily ascertainable this allocation must be done in order to determine the portion of the issue_price allocable to the debt component and thus to determine the amount of oid on the debt component in general the debt component of an investment_unit has oid if the debt’s stated_redemption_price_at_maturity exceeds its issue_price sec_1273 under sec_163 and sec_1272 oid is deductible by the issuer and includible by the holder as interest over the term of the debt component case development hazards and other considerations tl-n- we would be pleased to provide ongoing assistance as this case develops please call if you have any further questions lon b smith acting associate chief_counsel by william e blanchard senior technician reviewer associate chief_counsel financial institutions and products
